Citation Nr: 1747060	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for migraine headaches, to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).

2.  Entitlement to service connection for migraine headaches, to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).

3.  Entitlement to service connection for an upper back condition, to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).

4.  Entitlement to service connection for chronic fatigue, to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).

5.  Entitlement to service connection for sleep apnea, to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).

6.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).

7.  Entitlement to service connection for residuals of Guillain-Barre Syndrome (GBS), to include as due to in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1949.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in relevant part, denied service connection of migraine headaches, an upper back condition, chronic fatigue, sleep apnea, hypertension, and residuals of GBS.

In May 2014, the Veteran filed an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142) for VA to obtain medical records pertaining to migraines and dizziness that made reference to a page of the March 2014 statement of the case that discussed service connection for migraine headaches.  The RO accepted the VA Form 21-4142 as a Substantive Appeal of the Veteran's claim for migraine headaches.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

At the May 2015 Board hearing, the Veteran testified that it was his intent to move forward with his claims for service connection of an upper back condition, chronic fatigue, sleep apnea, hypertension, and GBS, as well as his claim for migraine headaches.  As such, the undersigned VLJ took jurisdiction over all of the Veteran's claims and allowed the Veteran to provide testimony with respect to them.

The Board notes that the Veteran did not file a formal substantive appeal of his claims in response to the March 2014 statement of the case.  However, the Board found that the RO's acceptance of the May 2014 VA Form 21-4142 as the Veteran's Substantive Appeal with respect to his claim for migraine headaches, without seeking further clarification from the Veteran with respect to his other claims, may have led the Veteran to believe that the appeal of all his claims remained pending.  The 60-day period in which to file a substantive appeal is not jurisdictional, and, thus, VA may waive any issue of timeliness in the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Therefore, the Board found that the Veteran's claims for service connection of an upper back condition, chronic fatigue, sleep apnea, hypertension, and residuals of GBS remained before the Board in this appeal.

This case was previously before the Board in September 2015, at which time the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for migraine headaches, and it denied the remaining service connection claims on their merits.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated April 2017, granted a Joint Motion for Remand, vacated the Board's decision, and remanded the matter for compliance with the instructions in the Joint Motion.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 1985 rating decision, which denied the Veteran's claim for service connection of migraine headaches, was not appealed and is final.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the January 1985 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for migraine headaches.







CONCLUSION OF LAW

New and material evidence has been added to the record since the January 1985 rating decision; thus, the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

Also, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement set forth in 38 C.F.R. § 3.156(a) that new and material evidence must be submitted to reopen a previously denied claim.  38 C.F.R. § 3.156(c) (2016).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease (regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met); additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.

In the May 1951 original rating decision, the RO denied service connection for migraine headaches, finding that the Veteran's condition was a constitutional or developmental abnormality that was not a disability under VA law.  The RO further noted that the Veteran had hay fever with secondary migraine headaches caused by allergies.

In November 1984, the Veteran filed another claim for migraine headaches.  See November 1984 Veteran's Application for Compensation or Pension
(VA Form 21-526).  In a January 1985 letter, the RO informed the Veteran that, because new and material evidence had not been submitted, no change to the previously denied claim would be taken.  The letter also informed the Veteran to contact the RO within one year if he disagreed with that determination.  As the January 1985 letter informed the Veteran of the determination made on his claim and provided him with notice of how to appeal the determination, the Board finds that the letter constitutes a rating decision of the RO.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence or evidence was added to the Veteran's claims file for more than ten years following notification of the January 1985 decision.  Thus, the Board finds that the January 1985 rating decision is final.  See 38 C.F.R. § 3.156(b) (2016).

The Board notes that it appears additional relevant service treatment records were added to the Veteran's claims file in February 1960.  As these records were on file at the time of the January 1985 rating decision, the Board presumes they were taken into consideration in the decision.  Prior to February 1990, VA ROs were not required to provide a statement of reasons or bases for their decisions, and the Federal Circuit has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the ROs' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").

The Board also notes that the Veteran filed a claim for migraine headaches in November 1995.  See November 1995 VA Form 21-526.  In a February 1996 letter, the RO informed the Veteran that VA found his migraine headaches not to be service connected because his November 1995 claim did not include any new evidence.  The Board finds that this letter does not constitute a rating decision of the RO as it did not include any notice of the Veteran's appellate rights, and the November 1995 claim is not considered an abandoned claim as the Veteran was not informed that if he submitted new and material evidence within a time prescribed the RO would reconsider the claim.

In its June 2012 rating decision, the RO denied service connection for migraine headaches.  Subsequently, it was determined that the Veteran's claim had previously been denied, so new and material evidence was necessary to reopen the claim.  In its March 2014 statement of the case, the RO determined that the May 2012 VA examination provided new and material evidence and reopened the Veteran's claim.   The RO then denied the Veteran's claim on its merits because the Veteran did not have a current diagnosis of migraine headaches.

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New Evidence

The new evidence received after the January 1985 rating decision includes  a November 1995 statement by the Veteran that he suffered from severe headaches while on active duty, and that after entering ROTC he was "mustered out."  See November 1995 VA Form 21-526.

In November 1995, the Veteran submitted medical records from private providers in Venezuela.  They include reports from a 1983 renal gammagraphy that shows slightly diminished renal function on the left side; a September 1991 electroencephalogram (EEG) performed due to hypertension and a seizure disorder caused by the temporal lobe that shows an abnormal focal EEG; and December 1991 sinus x-rays that show slight inflammatory sinonasal disease with ethmoidal predominance and left nasal septum deviation.

UMMC/F-UMC private treatment records from May 2001 to February 2008 are negative for complaints, diagnosis, treatment, and history of migraine headaches. Migraine headaches also are not listed on the Veteran's problem list.  On a July 2001 Adult History and Physical form, the Veteran did not check that he has been troubled by headaches.  A separate June 2001 record shows the Veteran denied headaches.

In January 2012, the Veteran filed a claim for service connection of thalassemia minor.  See January 2012 Supplemental Claim for Compensation (VA
Form 21-526b).  In April 2012, the Veteran clarified that his military service caused intense aggravation of his pre-existing thalassemia minor, which in turn caused and aggravated his migraines, chronic fatigue, sleep apnea, hypertension, and effects of GBS.  See April 2012 Report of General Information (VA Form 21-0820).

At a May 2012 VA examination for migraine headaches, the Veteran reported that he was born with thalassemia minor.  He stated that while he was in the military he developed a malady of symptoms, to include migraines.  He reported that he may have had migraines as a child, but that the migraines got worse in service.  He noted that he went into an ROTC program in 1949, but a medical discharge was recommended due to his headaches.  The Veteran reported that after 1949 he did not see anyone for treatment of his headaches and just took aspirin.  In 1953, the Veteran took a job in Venezuela.  His headaches continued, but his job allowed him to lie down and take aspirin as necessary.  Sometimes the headaches appeared in clusters and lasted for days.  Throughout the decades, the Veteran just tolerated the headaches.  When he was 40 years old, the Veteran developed severe hypertension (230/110).  He was prescribed massive doses of antihypertensive medications and the headaches subsided.  He denied migraine headaches currently.  He reported that his last migraine headache occurred 10 years ago in Venezuela and that he was given a massive amount of antihypertensive medications.  The Veteran had no complaints of headache pain.  The VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner opined that "there is no diagnosis of current headaches."

At a May 2012 VA examination for mental disorders, the Veteran reported that he got a medical discharge from ROTC, for migraine headaches especially.  He attributed his headaches to physical exertion in service.

VA treatment records from October 2007 to September 2012 are negative for complaints, diagnosis, treatment, and history of migraine headaches.  Migraine headaches also are not listed on the Veteran's problem list.

In his March 2013 Notice of Disagreement, the Veteran stated that he was discharged from his ROTC program in 1950 due to aggravation of migraine headaches and an upper back condition.

At his May 2015 Board hearing, the Veteran testified that his migraine headache symptoms began in 1948 while in service.  See May 2015 Transcript of Hearing at 6.  He contended, for the first time, that his migraine headaches were due to in-service exposure to high voltage power lines and high frequency radios.  Id. at 7.  The Veteran's representative stated that he would submit studies to support that theory.  Id. at 8.  The record was left open for 60 days to receive that evidence.  The Veteran also testified that he was given a medical discharge from the ROTC program in 1950, but was just told that he had a medical condition and that he had to leave the program.  Id. at 7 and 10.  The Veteran did not testify that he currently suffers from migraine headaches.

In May 2015, after the Board hearing, the Veteran went to a VA physician and requested that the physician summarize the Veteran's diagnoses to submit in connection with this appeal.  The physician reviewed the Veteran's medical records and listed those conditions for which the Veteran is receiving active treatment and those conditions for which the Veteran has a history.  This list does not include active treatment for or a history of migraine headaches.

In June 2017, after the September 2015 Board decision and after the April 2017 Joint Motion, the Veteran submitted literature on the health effects associated with exposure to electromagnetic field, including radiofrequency radiation and electromagnetic fields.  This literature notes that frequent headaches, among other symptoms, have been attributed to electromagnetic field exposure.

Analysis

Although the Veteran's statements that his migraine headaches are due to his pre-existing thalassemia minor, that his migraine headaches are due to in-service exposure to high voltage power lines and high frequency radios, and that he was discharged from the ROTC program due to migraine headaches are new; the VA and private treatment records referenced above are new; and the May 2012 VA examination is new, in that they were not of record at the time of the last final rating decision in January 1985, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claim, i.e., show that the Veteran has a current diagnosis of chronic migraine headaches.

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the present case, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with migraine headaches.  None of the VA and private medical records shows a diagnosis or history of migraine headaches.  The May 2012 VA examiner did not find a current diagnosis of migraine headaches.  Finally, the May 2015 VA list of all the Veteran's current and past diagnoses does not contain a diagnosis or history of migraine headaches.

Moreover, the Veteran's lay testimony does not even support that he currently has migraine headaches.  At the May 2012 VA examination, the Veteran reported that he had not had a migraine headache in 10 years.  At his May 2015 Board hearing, the Veteran also did not testify that he currently has migraine headaches.

Although in the previous VA denials the RO did not consider whether service connection was warranted for migraine headaches due to in-service exposure to high voltage power lines and high frequency radios, separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Also, while the Veteran is now advancing a new theory on how he believes a headache disability is related to service, his statement standing alone does not constitute new and material evidence.  His statement is merely an additional theory of entitlement as opposed to material evidence that raises a reasonable possibility of substantiating the claim.  

The Board notes that the record was left open to receive evidence to support this new theory; however, neither the Veteran nor his representative submitted any evidence to support it until June 2017, following the Board's September 2015 decision and following the April 2017 Joint Motion.

The Board finds that the literature that the Veteran submitted in June 2017 constitutes new and material evidence.  Unlike the Veteran's own lay contentions, the newly-submitted literature constitutes competent medical treatise evidence in that its authors possess the necessary education and professional expertise to have authored the resulting articles.  It is new in that it was not of record at the time of the prior, final denial.  (Or, for that matter, at the time of the Board's September 2015 decision or even the April 2017 Joint Motion.)  It is material in that it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides a medical nexus between electromagnetic field exposure and headaches.  This evidence raises a reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is granted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened; the appeal is granted to this extent only.


REMAND

In June 2017, the Veteran submitted additional evidence that pertains to all of his pending claims.  He specifically requested that the Board remand his case to the AOJ for consideration of the additional evidence.  The Board will therefore remand this case for initial consideration of this new evidence by the AOJ.

While these claims are on remand, the AOJ should schedule the Veteran for examinations to determine whether he may be diagnosed with disabilities manifested by headaches or chronic fatigue, an upper back disability, sleep apnea, hypertension, or residuals of Guillain-Barre Syndrome.  

The examiners should determine whether any diagnosed disabilities are etiologically related to his military service, to include his in-service exposure to high voltage power lines and high frequency radios due to his work in the military.  In formulating an opinion, the examiner should expressly discuss the literature that was submitted by the Veteran concerning electromagnetic field exposure in June 2017.  The Veteran's service personnel records reflect that his military occupational specialty (MOS) was "Automatic Telephone System Maintenance Man."  According to a Separation Qualification Record in his service personnel records, an Automatic Telephone System Maintenance Man performed the following duties:

Maintained, repaired, and tested switches and auxiliary equipment such as may be installed at an Army or general headquarters.  Located and diagnoxed [sic] trouble and made necessary adjustments and repairs.  Used electricians small hand tools and test instruments.

With respect to the hypertension claim, the examiner should also discuss a February 1949 service treatment record in which the Veteran was noted to have a blood pressure reading of "140/180," but that also notes in the "Past history" section that the Veteran's "[b]lood pressure [was] always normal."  Specifically, the examiner is asked to opine as to whether this reading constitutes evidence of hypertension in service, appears to be a typing error, or has another explanation.  

While this claim is on remand, the AOJ should obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2014) and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2014) and associate these records with the claims file.

2.  Following completion of the above, schedule the Veteran for VA examinations in connection with his claims of entitlement to service connection for headaches, chronic fatigue, an upper back disability, sleep apnea, hypertension, and residuals of Guillain-Barre Syndrome.  

The examiner should review the record, obtain a complete history from the Veteran, and conduct any indicated examinations and testing.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

(a)  Please diagnose any current disabilities manifested by headaches or chronic fatigue.  

(b)  Please diagnose whether the Veteran has a current upper back disability, sleep apnea, or hypertension.  

(c)  Please describe whether the Veteran has any current residuals of Guillain-Barre Syndrome.

For any diagnosed disability, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability occurred during or is otherwise related to his military service.  

(NOTE: With respect to the hypertension claim, the examiner should discuss a February 1949 service treatment record in which the Veteran was noted to have a blood pressure reading of "140/180," but that also notes in the "Past history" section that the Veteran's "[b]lood pressure [was] always normal."  Specifically, the examiner is asked to opine as to whether this reading constitutes evidence of hypertension in service, appears to be a typing error, or has another explanation.)  

In formulating these opinions, the examiner should review the literature the Veteran has submitted discussing public health concerns related to electromagnetic field exposure.  The examiner should formulate opinions based on the Veteran's theory that any of the disabilities that are diagnosed above is etiologically related to his in-service exposure to electromagnetic fields (to include high voltage power lines and high frequency radios).  The examiner should take into consideration the Veteran's in-service duties as an Automatic Telephone System Maintenance Man.  

The Veteran's duties are described in his service personnel records as follows:

"Maintained, repaired, and tested switches and auxiliary equipment such as may be installed at an Army or general headquarters.  Located and diagnoxed [sic] trouble and made necessary adjustments and repairs.  Used electricians small hand tools and test instruments."

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  After the development requested above has been completed, again review the record, to include the literature that was submitted by the Veteran in June 2017.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


